While concurring in the judgment, we do not wish to be understood as announcing a proposition of law that in no case can the court allow intervention by a taxpayer in such an action. A mere paper compliance by the Director of Law with the demand made by the taxpayer to file suit, is not sufficient compliance. The compliance contemplated by the statute is a substantial compliance, so that the court will have presented to it all the issues of law and fact in order that a full and complete adjudication may be had.
In a proper case, the court may determine that a mere sham compliance by the Director of Law is no compliance with the demand of the taxpayer, in which event the court could allow the application of a taxpayer to intervene. *Page 499 
In this case it is apparent that the Director of Law has included in his petition all the demands made by the taxpayer so that a full adjudication thereof may be made by the court. We have no right to say at this time that the Law Director will not do his full duty.